Exhibit National Financial Partners Announces Third Quarter 2009 Net Income per Diluted Share of $0.24; Cash Earnings per Diluted Share of $0.58, Excluding Unusual Item Gross Margin Percentage Improved to 19.1% from 17.5% in Prior Year Period Third Quarter Cash Flow from Operations Up 40% from Prior Year Period Credit Facility Balance Reduced to $65 Million as of October 31, Financial Highlights* 3Q 2009 3Q 2008 % Change YTD 2009 YTD 2008 % Change (Dollars in millions, except per share data) Revenue $ 229.9 $ 277.3 -17.1 % $ 671.1 $ 851.1 -21.1 % Gross Margin % 19.1 % 17.5 % 18.1 % 17.7 % Net income (loss) 10.5 3.5 200.0 % (495.2 ) 20.9 NM Net income (loss) per diluted share 0.24 0.08 200.0 % (12.11 ) 0.51 NM Cash earnings 26.4 22.9 15.3 % 70.9 72.1 -1.7 % Cash earnings per diluted share $ 0.61 $ 0.56 8.9 % $ 1.67 $ 1.75 -4.6 % Organic revenue growth/decline -16.3 % -14.4 % -19.6 % -5.0 % Organic gross margin growth/decline -18.4 % -22.6 % -21.1 % -15.0 % * This summary includes financial measures not calculated based on generally accepted accounting principles. NM indicates amount not meaningful. NEW YORK, NY – November 3, 2009 – National Financial Partners Corp. (NYSE: NFP), a leading independent distributor of benefits, insurance and investment advisory services, today reported financial results for the third quarter ended September 30, NFP reported third quarter 2009 net income of $10.5 million, or $0.24 per diluted share, compared with net income of $3.5 million, or $0.08 per diluted share, in the third quarter of 2008.Third quarter 2009 cash earnings was $26.4 million, or $0.61 per diluted share, compared with $22.9 million, or $0.56 per diluted share, in the third quarter of 2008.Excluding the proceeds from the settlement of an NFP-owned key man life insurance policy, cash earnings per diluted share was $0.58 in the third quarter of 2009.Cash earnings per diluted share, excluding proceeds from the settlement of the key man life insurance policy, remained stable primarily as a result of lower expenses.(Cash earnings is a non-GAAP measure, which the Company defines as net income excluding amortization of intangibles, depreciation, the after-tax impact of the impairment of goodwill and intangible assets and the after-tax impact of non-cash interest expense.A full reconciliation of net income to cash earnings is provided in the attached tables.) Jessica Bibliowicz, chairman, president and chief executive officer, said, “The actions we have taken over the past year to increase cash flow and reduce expenses continue to be effective.From the prior year period, cash flow from operations increased 40% and gross margin percentage improved significantly.The amount outstanding under our credit facility has been reduced by 56% from the beginning of the year to the end of October.” Ms.
